     Case 3:18-cv-00871-DMS-MSB Document 178 Filed 03/25/21 PageID.4140 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     EVOLUSION CONCEPTS, INC., a                         Case No.: 18cv871 DMS (MSB)
       California Corporation,
12
                                          Plaintiff,       ORDER (1) ADOPTING REPORT
13                                                         AND RECOMMENDATION, (2)
       v.                                                  GRANTING IN PART AND
14
                                                           DENYING IN PART PLAINTIFF’S
       CROSS ENGINEERING, LLC; a
15                                                         RENEWED MOTION FOR
       California limited liability corporation,
                                                           ENFORCEMENT OF SETTLEMENT
16     d/b/a Cross Armory; and DOES 1-10,
                                                           AGREEMENT AND RELATED
       inclusive,
17                                                         RELIEF, AND (3) GRANTING IN
                                       Defendants.         PART AND DENYING IN PART
18
                                                           DEFENDANTS’ MOTION FOR
19                                                         ORDER ENFORCING
                                                           SETTLEMENT AGREEMENT
20
                                                           TERM TO DISMISS ACTION
21
22           This matter comes before the Court on Plaintiff’s renewed motion for enforcement
23     of the parties’ Settlement Agreement and related relief, and Defendants’ motion for an
24     order enforcing the Settlement Agreement term to dismiss this action. This Court referred
25     the motions to the Magistrate Judge for a Report and Recommendation (“R&R”). On
26     February 12, 2021, Magistrate Judge Michael Berg issued his R&R, recommending that
27     the Court grant in part and deny in part both motions. Both sides filed objections to the
28     R&R, and responses to the other side’s objections. This Court, having reviewed de novo

                                                       1
                                                                                18cv871 DMS (MSB)
     Case 3:18-cv-00871-DMS-MSB Document 178 Filed 03/25/21 PageID.4141 Page 2 of 3



 1     the Magistrate Judge’s R&R, the parties’ objections, their responses thereto, and the record
 2     on file in this case, adopts the Magistrate Judge’s R&R in full. Consistent with the R&R,
 3     and for the sake of clarity, the Court finds as follows:
 4           1.     The term “kits” as used in the Settlement Agreement includes packages that
 5     (a) contain an identified Licensed Product, i.e., the Safe Mag .308/AR-10, Safe Mag-MIL-
 6     SPEC AR-15/M4 (including Special Red Edition), the Safe Mag 2-ALL AR-15/M4
 7     magazine release product, or (b) contain a product “manufactured, sold, produced, or
 8     distributed, now or in the future, by Cross Engineering that would infringe the ‘845 Patent
 9     in the absence of” the parties’ Settlement Agreement. The Court rejects Defendants’
10     position that they are not required to pay royalties unless the “kits” contain a Licensed
11     Product and another infringing product. Also, the royalty rate applies to the price of the
12     kit as a whole, not just to the price of the Licensed Product inside the kit.
13           2.     Defendants have not been calculating their royalty obligations according to
14     the standard set out above in Paragraph 1. Now that the issue of “kits” has been resolved,
15     Defendants shall amend any Royalty Reports already provided to Plaintiff to make them
16     consistent with this Order, and pay any additional royalties that remain outstanding. Those
17     amended Reports and any additional royalty payments shall be provided to Plaintiff on or
18     before April 9, 2021. Counsel shall also file a joint status report with the Court on that
19     date, indicating whether Defendants have complied with this Order. Upon receipt of a
20     report reflecting Defendants’ compliance, the Court will set a deadline for the filing of a
21     joint motion to dismiss.
22           IT IS SO ORDERED.
23     Dated: March 25, 2021
24
25
26
27
28

                                                      2
                                                                                       18cv871 DMS (MSB)
     Case 3:18-cv-00871-DMS-MSB Document 178 Filed 03/25/21 PageID.4142 Page 3 of 3



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              3
                                                                        18cv871 DMS (MSB)
